THE COURT.
Respondent having filed her motion to dismiss the appeal in the above entitled action on the ground that appellant has failed to file a transcript or any record on appeal as provided in the Rules of the Judicial Council for the Supreme Court and District Courts of Appeal, supported by a certificate of the clerk of the superior court setting forth the facts required by rule VI of this court, and it appearing that all of the grounds stated in the motion are supported by said certificate and the authorities cited,
It is ordered that the appeal from the judgment be, and the same hereby is, dismissed.